Dawson, C. J.
(dissenting in part): The same principles of equity applied in Brown v. City of Atchison, 39 Kan. 37, 17 Pac. 465, and Ritchie v. City of Wichita, 99 Kan. 663, 163 Pac. 176, seem to me to justify and require a deduction from the amount of money which plaintiff should return to the township — based on the value of its use of plaintiff’s machinery. That our Brown and Ritchie cases are in accord with textbook authority, see 7 R. C. L. 947, and citations under note 13. In other respects I concur in the opinion of the court.